Citation Nr: 0008177	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  98-06 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability by reason of a service-connected disability.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel






INTRODUCTION

The veteran had active service from February 1970 to 
September 1972.  His claim initially came before the Board of 
Veterans' Appeals (Board) on appeal from a March 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  In October 1999, the Board 
remanded the case to the RO for additional development.  That 
development has been completed by the RO, and the case is 
once again before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's sole service-connected disability is an 
amputation of the right index finger at the distal joint, 
rated as 10 percent disabling.

2.  This service-connected disability does not preclude all 
forms of substantially gainful employment consistent with his 
educational background and occupational experience.

3.  The veteran is unable to secure and maintain gainful 
employment due to his nonservice-connected psychiatric and 
respiratory disorders.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability by reason of a service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 
(1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  A claim that a service-connected condition has 
become more severe is well grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board also is satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with the duty 
to assist.  See 38 U.S.C.A. § 5107.

The law provides that a total disability rating based upon 
individual unemployability may be granted upon a showing that 
the veteran is unable to secure or follow a substantially 
gainful occupation due solely to impairment resulting from 
his or her service-connected disabilities.  See 38 U.S.C.A. § 
1155; 38 C.F.R.          §§ 3.340, 3.341, 4.16.  
Consideration may be given to a veteran's level of education, 
special training, and previous work experience in arriving at 
a conclusion, but not to his or her age or the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of his or her service-connected disabilities and there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent. 

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which permanent and total 
disability for pension purposes may be established, the 
veteran's disabilities may be considered under subjective 
criteria.  If the veteran is unemployable by reason of his or 
her disabilities, age, occupational background, and other 
related factors, an extra-schedular total rating may also be 
assigned on the basis of a showing of unemployability, alone.  
See 38 C.F.R. § 4.16(b).

In this case, the veteran's only service-connected disability 
is his amputation of the right index finger at the distal 
joint, rated as 10 percent disabling.  As the veteran does 
not meet the schedular prerequisites for assignment of a 
total rating for compensation purposes, he can only be 
granted such a rating if it is shown that his service-
connected disability, when considered in light of his 
education and occupational experience, renders him unable to 
obtain or retain substantially gainful employment.  See 38 
C.F.R. § 4.16(b).  However, as the record does not include 
medical evidence which shows that this disorder has caused 
unemployability, his claim of entitlement to a total rating 
based on unemployability by reason of a service-connected 
disability must be denied.

The evidence shows that the veteran is indeed unable to 
secure and follow gainful employment.  However, his 
unemployability is unrelated to his service-connected 
amputation of the right index finger.  At a VA examination in 
May 1997, the veteran's only current complaints involved some 
generalized aching of the hands, knees, left ankle and back 
with weather changes.  It was noted that the veteran was 
right-handed.  Physical examination of the right hand 
revealed an obvious amputation of the distal phalanx of the 
right index finger.  The veteran was able to approximate the 
right thumb to each fingertip and approximate each fingertip 
to the palm.  He was able to pick up a pen and write his 
name, as well as fasten and unfasten buttons without 
difficulty.  Normal grip strength of the right hand was 
present.  The examiner concluded with a diagnosis of "status 
post traumatic amputation to the distal phalanx of the right 
index finger, not causing any significant functional 
impairment."  The examiner commented that the veteran had 
learned to compensate and was able to perform fine motor 
activities during the examination.  The examiner also found 
that the veteran had a nonservice-connected injury to the 
left hand with residual 15-degree flexion contracture and 
frozen joint of the PIP joint of the left little finger. 

The clinical evidence clearly shows that the veteran's 
current inability to secure and follow gainful employment is 
attributable to nonservice-connected disabilities.  At a VA 
general medical examination in May 1997, the veteran stated 
that he quit his job as a printer in 1992 after 18 years 
because his lungs "went bad."  The veteran also underwent a 
VA psychiatric examination at that time to determine whether 
he suffered from post-traumatic stress disorder as a result 
of service.  The veteran reported that he had a 12th grade 
education and had worked at World Color Press from 1973 to 
1992.  He explained that he received income from occasional 
odd jobs and collecting cans, and that he was in the process 
of trying to get Social Security Administration benefits.  
Based on the interview and psychological testing, the 
examiner concluded with an Axis I diagnosis of alcohol 
dependence and an Axis II diagnosis of personality disorder, 
not otherwise specified, with schizo-typal schizoid and 
avoidant traits.  Under Axis IV, for psychosocial stressors, 
the examiner noted "economic problems due to inadequate 
finances, problems and problems related to interaction with 
the legal system secondary to recent arrest and upcoming 
court dates."  Finally, the Board notes that the veteran was 
hospitalized at a VA facility in March 1997 for complaints of 
pain in his hips, spine and shoulders.  The diagnosis at 
discharge was chronic pain syndrome. 

As a result of his numerous physical and psychiatric 
disorders, an October 1997 rating decision granted the 
veteran pension benefits due to nonservice-connected 
disabilities.  The RO specifically determined that the 
veteran was unable to secure or follow a substantially 
gainful occupation due to his nonservice-connected 
personality disorders, emphysema, prostatitis, and 
instability and degenerative changes of the left knee.  

In October 1999, the Board rendered a decision denying the 
veteran's claim of entitlement to service connection for 
post-traumatic stress disorder.  The Board also remanded the 
issue of entitlement to a total disability rating based on 
individual unemployability by reason of a service-connected 
disability.  In particular, the Board noted that the 
veteran's attorney requested that all records associated with 
the veteran's recent award of Social Security Administration 
benefits be obtained and associated with the claims file.  As 
no attempt to locate these records was made, the Board 
remanded the case to obtain all necessary records.  These 
records are now associated with the claims file.

Three Social Security Administration determinations are now 
of record.  A June 1996 determination contains a primary 
diagnosis of chronic pulmonary insufficiency; a July 1997 
determination contains a primary diagnosis of recurrent major 
depression and a secondary diagnosis of paranoid delusional 
disorder; and a December 1997 determination contains a 
primary diagnosis of paranoid delusional disorder and a 
secondary diagnosis of affective/mood disorders.  None of 
these decisions indicates that the veteran's amputation of 
the right index finger precludes his ability to secure or 
follow substantial employment.  Numerous VA and private 
treatment records relied on in rendering these decisions were 
also submitted.  After carefully reviewing these records, the 
Board finds no evidence which supports the veteran's claim 
that his unemployability is related to his service-connected 
amputation of the right index finger.  Rather, these records 
support the finding that the veteran is current unemployable 
due to various nonservice-connected disabilities, namely his 
respiratory and psychiatric disorders.

In conclusion, the Board finds that the veteran has not 
demonstrated that he is unable to obtain or maintain 
substantially gainful employment due to his service-connected 
disability.  Consequently, since the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
is not for application and a total evaluation based on 
individual unemployability by reason of a service-connected 
disability is not warranted.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).








ORDER

A total rating based on individual unemployability by reason 
of a service-connected disability is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

